'4t. Si TfttAL LDttftT A/fl. D'/-D£-ll-<»0*yj(ri S5    WR. - it. HBi- Hb                 llMOl-Qb
 DM6.til J. HAIif/r/i

          V.                                   lili&b   luatixM       QiLT&tir



                                                                                   MOTION DISMISSED
                                                                                   DATE:,, ly^M- |g
70   Tri£ LlkHk^   bCFz&l'.
                                                                                  BYl      f-c.

j. LcMt nod ket\itL.in.t. Qkftell I. Uutfa/ mii-Jt/ib Loutf Pat tok*ur)ni oi- re l4>nit<L*r(.h>s«
6f LnPt\ Uk^ien tot \iit\l Pit hubtdi tctfu.1. tkut U>u.\ <? rO Juiitcel* AlGvlI' Ctl f$s a lulk


1. kHUt,u,A+ i i u LonV.Li&i P&len dM.e h> ¥1*6 )u6k &P J u.t! i dtttSj*                      VUe Si-bl* ofi
TflXfci, Klu Pat frt) MLuI.hJ, L)\i'J rldh-H Mioluhfi, u i um &*/•£-/.

                                                        'Maty Ttulit Youti,

                                                        Xhktteil J.     Wiitftr   ?,~D$e




hPtlUiLu.f, Ckrrall J. tturftr Labk \\&t6hv Lttt-ity Hit/ ike VAili** yi htua un,d
Utttu Pet trettSSUh On bt ufl)tAgtii Me,idtly Uc lett A±v &t Aft,'/ de/SS ,'*
iKtUrLu.*tt- U..VA T*x. A*;*. fat. Labs ^J Inn-huts*.


                                                                Outre 11 T. thtfj-f




                                                                           RECEIVED \U
                                                                      COURT OF CRIMINAL APPEALS

                                                                             APR 23 2015

                                                                             eiAoosta,!